 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile:   (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                       IN THE UNITED STATES DISTRICT COURT

 9                         EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              CASE NO.   2:17-cr-00238-TLN

12                         Plaintiff,       STIPULATION AND [PROPOSED]
                                            PROTECTIVE ORDER REGARDING DISCOVERY
13                  v.

14   STEVE SUBAL SMITH,
                           Defendant.
15

16

17                               I.     INTRODUCTION
18     IT IS HEREBY STIPULATED by and between the parties hereto through
19 their respective counsel, Rosanne L. Rust, Assistant United States

20 Attorney, attorney for plaintiff, and Tom Johnson, Attorney for the

21 defendant, that the Court should approve the proposed protective

22 order governing discovery.         The proposed protective order relates to
23 the defense expert’s forensic examination of computer data in this

24 case.

25 ///

26 ///

27 ///

28 ///

                                            1
 1    The parties agree that the ability of defense counsel to adequately

 2 advise his client will be enhanced by the approval of this protective

 3 order.

 4

 5                                    Respectfully submitted,

 6 Dated: October 29, 2018            /s/ Rosanne L. Rust
                                      ROSANNE L. RUST
 7
                                      Assistant U.S. Attorney
 8

 9 Dated: October 29, 2018            /s/ Tom Johnson
                                      TOM JOHNSON
10                                    Attorney for Steve Subal Smith
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
 1                                O R D E R

 2

 3    1. It is ordered that the parties comply with the following

 4 protective order with respect to computer materials alleged to

 5 contain child pornography:

 6      a.   Upon request, the Federal Bureau of Investigation (FBI)

 7           agents shall make a duplicate copy of the hard drive(s) and

 8           any other storage media available for defense analysis;

 9      b.   The duplicate copies of the hard drive and storage media

10           shall be made available for defense counsel, defense

11           counsel staff, or another member of the defense team(s),

12           and the defendant’s proposed computer expert(s) to review

13           at the Roseville FBI office in Roseville, California, for

14           the purpose of preparing for the defense of the above-

15           entitled action.   The images on the hard drive and storage

16           media shall not be viewed by any other person;

17      c.   A private room will be provided for the defense

18           examination. No Government agents will be inside the room

19           during the examination;

20      d.   The expert will be permitted to bring whatever equipment,

21           books, or records he or she believes may be necessary to

22           conduct the examination;

23      e.   Neither the defense expert nor defense attorneys nor the

24           defense counsel staff shall remove the hard drive or other

25           storage media from the confines of the law enforcement

26           office;

27      f.   With the exception of materials which would be considered

28           child pornography under federal law (including visual

                                        3
 1            depictions and data capable of conversion into a visual

 2            depiction), the expert may download and remove files or

 3            portions of files, provided the forensic integrity of the

 4            hard drive is not altered.   The expert will certify in

 5            writing (using the attached certification), that he or she

 6            has taken no materials which would be considered child

 7            pornography, or data capable of being converted into child

 8            pornography, (under federal law) and that he or she has not

 9            caused any child pornography to be sent from the law

10            enforcement premises by any means including by any

11            electronic transfer of files;

12       g.   Except when a defense expert fails to provide this

13            certification, no Government agent, or any person connected

14            with the Government, will examine or acquire in any fashion

15            any of the items used by the expert in order to conduct the

16            defense analysis.   Should a defense expert fail to certify

17            that the expert has not copied or removed child

18            pornography, or data capable of being converted into child

19            pornography, Government agents may then inspect or examine

20            the materials in order to ensure that prohibited child

21            pornography has not been removed;

22       h.   When the defense indicates that it is finished with its

23            review of the copy of the hard drives, the drive(s) or

24            other storage devices shall be “wiped” clean;

25 ///

26 ///

27 ///

28 ///

                                       4
 1      i.   Any disputes regarding the above or problems implementing

 2           this order shall be brought to the attention of the court

 3           through representative counsel after first consulting

 4           opposing counsel.

 5

 6 IT IS SO ORDERED.

 7

 8 Dated: October 31, 2018           _______________________________
                                     HONORABLE EDMUND F. BRENNAN
 9                                   United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     5
 1                             CERTIFICATION

 2

 3      I, _______________________________, certify under penalty of
 4 perjury that I have not copied or removed any images of child

 5 pornography or data capable of being converted into images of child

 6 pornography, or caused the same to be transferred electronically (or

 7 by any other means) to any other location, during the course of my

 8 review of the evidence in this case.

 9

10 Date: ________________        _____________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     6
